Citation Nr: 0434140	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  99-18 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1956 to May 
1956.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 decision by the Waco, TX, VA 
Regional Office (RO).  This issue was remanded by the Board 
in June 2003 to allow the RO to give the veteran notification 
of the Veterans Claims Assistance Act (VCAA).  The RO sent an 
August 2003 letter advising the veteran of his rights under 
the VCAA and the matter is again before the Board. 
 
The veteran and his wife testified before a hearing at the RO 
in October 1999.  The veteran originally requested a Board 
hearing, but cancelled his hearing in May 2001.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted at the time of the 
veteran's entry into active duty service. 

2.  The veteran's preexisting bilateral hearing loss did not 
increase in severity during his active duty service. 

3.  The veteran did not suffer a superimposed injury or 
disease affecting hearing acuity during his active duty 
service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2003 RO letter have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the August 2003 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
advised to identify any source of evidence and that VA would 
assist him in requesting such evidence.  The Board believes 
that a reasonable inference from such communication was that 
the veteran must also furnish any pertinent evidence he 
himself may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters. 

In this case, the RO's decision to deny the claim in 
September 1998 came before passage of the VCAA in late 2000.  
No notification could, therefore, have been given prior to 
the RO's decision.  It is arguable that the VCAA notice was 
not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the August 2003 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted several 
statements from his wife, while his claim was on appeal, 
indicating he understood his rights to produce evidence.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
private medical records.  The RO twice searched for any 
additional service medical records, but the search did not 
reveal any additional records.  The Board notes that a VA 
examination with opinion has not been conducted.  However, 
the Board concludes that the record as it stands includes 
sufficient competent evidence to decide the claim and that no 
VA examination with etiology opinion is necessary.  38 
C.F.R.§ 3.159(c)(4).  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with these issues.



Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1137.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306 (b) 
(2004).  It is the government's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent a medical examination prior to entering 
active service in January 1956 and was given an audiological 
evaluation.  Prior to October 31, 1967 service department 
records used the ASA units.  Below is the report of the 
January 1956 audiological evaluation converted to ISO units, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
---
65
LEFT
20
30
60
---
80

The veteran underwent another audiological evaluation in 
April 1956, the conversion to ISO units, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55

70
LEFT
30
45
55

65

The veteran reported that he had ear, nose or throat trouble 
in his January 1956 Report of Medical History.  A March 1956 
treatment record includes a reference to "check on rupture" 
followed by an apparent reference to an enlarged inguinal 
ring.  An April 1956 treatment note is to the effect that the 
veteran's ears were checked and an audiogram was performed.  
In April 1956 there was a diagnosis of "deafness, N.E.C., 
partial, bilateral, cause unknown, . . . (3999) NM EPTE."  
The April 1956 treatment record indicated that the veteran 
had stated that "he has had difficulty in hearing for as 
long as he can remember."  The veteran was given a whispered 
and spoken voice as follows: Right SV 15/15 WV 10/15, Left SV 
15/15 WV 0/15.  An X-ray of the mastoids was negative.  
Examination of tympanic membranes and auditory canals were 
negative.  The April 1956 Medical Board's opinion was that 
"this man does not meet the minimum standard for enlistment 
or induction as set forth in AR-40-115, that he is unfit for 
further Naval Service by reason of physical disability, and 
that the physical disability was neither incurred in, nor 
aggravated by, a period of active military service."  As a 
result of the Medical Board the veteran was discharged from 
the military. 
     
The only post-service medical record contained within the 
file is a February 1999 private treatment record.  The 
treatment record revealed that both of the veteran's ears 
were "moderately severe to profound sensorineural hearing 
loss at .25" and speech discrimination in both ears was 
poor.  The record reported that the veteran wore hearing aids 
binaurally and new hearing aids were ordered the day of the 
treatment.  The treatment record noted that the veteran was 
exposed to intense noise from gunfire in service, received a 
concussion from a blast, and was treated for recurrent aural 
bleeding in left ear and tinnitus.  It also recorded that the 
veteran was discharged from the service on the basis of the 
left ear injury.  However, these references to incidents in 
service appear to be based completely on history supplied by 
the veteran.   

At October 1999 RO hearing the veteran stated that he went to 
Balboa a second time to be treated in April 1956 and that a 
record of that treatment was not in the file.  The veteran's 
wife stated at the hearing that she remembered the veteran's 
left ear bleeding and his hearing rapidly declining months 
after he was discharged from the service.

A January 2000 letter from the veteran's friend stated that 
the veteran had hearing loss over the past 30 years since 
their friendship began.  The veteran's wife provided a letter 
in February 2003 explaining that her husband was injured when 
a gun went of in his ear in basic training and turned down a 
pension because he felt that "as long as he could work he 
could make it on his own."  The veteran's wife also 
submitted correspondence in November 2003 and January 2004.  
She informed the VA that the veteran has had several strokes 
and is being cared for at a nursing home.  The veteran's wife 
reiterated what the veteran stated at the hearing that some 
medical records were missing.  

Service medical records clearly show that the veteran's 
hearing loss was noted on his audiological evaluation prior 
to entry into service.  The veteran is therefore not entitled 
to the presumption of soundness with regard to bilateral 
hearing loss.  In fact, the veteran acknowledges that he had 
some hearing loss when he entered service.  However, the 
veteran claims that a fellow serviceman discharging his gun 
by the veteran's left ear injured him while in service.  The 
veteran contends that this in-service injury caused bleeding 
in his ear and significant hearing loss, thus aggravating his 
bilateral hearing loss.  The service medical evidence, 
however, failed to reflect any injury to the ear.  The April 
1956 diagnosis was of partial bilateral deafness and the 
cause was unknown.  The X-ray of the mastoids was negative 
and examination of tympanic membranes and auditory canals 
were negative.  There was no medical report of an in-service 
injury and no medical evidence of a relationship between 
hearing loss and an injury.  Likewise, the preponderance of 
the evidence is against a finding the veteran's hearing loss 
increased in severity during service.  A comparison of 
audiological tests conducted in January 1956 with those 
conducted in April 1956 reveals that hearing acuity increased 
at some frequencies and decreased at others.  The Medical 
Board concluded that the hearing loss was not aggravated by 
service.  This conclusion by medically trained individuals is 
entitled to considerable weight. 

The Board notes the veteran's contentions and his symptoms as 
stated by both the veteran and his wife.  However, neither 
the veteran nor his wife is competent to provide a medical 
opinion as to any left ear disability or its relationship to 
the veteran's hearing loss.  Medical diagnoses and opinions 
as to medical etiology require diagnostic skills and must be 
made by trained medical personnel.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The medical history contained within 
the veteran's private record is also not sufficient evidence 
as it is based upon the veteran's own recollection of his 
medical history.  The Board notes that the veteran alleges 
that there are missing medical records, however, the VA has 
searched for additional service medical records twice without 
any results.  The Board must make a decision based upon the 
evidence contained within the record.  

The Medical Board's opinion is compelling, and the lack of 
evidence of an injury or other aggravation in-service is 
significant.  The Board also believes it significant that the 
Medical Board report does not include any reference to 
complaints by the veteran related to the claimed gun blast.  
This is inconsistent with the veteran's current contentions.  
Consequently, the Board finds that the preponderance of 
medical evidence is against the veteran's claim for service 
connection for his bilateral hearing loss.  Finally, in 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



